Citation Nr: 0827083	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-27 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a left hip disorder 
secondary to the service-connected residuals of a left knee 
injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran requested a travel Board hearing in August 2006.  
He submitted a written statement to withdraw his request for 
a Board hearing in July 2007.


FINDINGS OF FACT

1.   The competent medical evidence of record for the 
veteran's service-connected left knee disability shows that 
the veteran's left knee had mild pain to palpation on medial 
aspect of the knee, slight crepitus on extension, grinding of 
the left knee, range of motion on flexion was zero to 130 
degrees with pain at 90 degrees and normal extension, no 
laxity of the ligaments, instability, or abnormality of the 
patellar or meniscus.  

2.  The competent medical evidence of record shows that the 
veteran does not have a current diagnosis of a left hip 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of a left knee injury 
have not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2007).    

2.  A left hip disorder was not caused by or aggravated by 
the veteran's service- connected residuals of a left knee 
injury.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A January 2007 VCAA letter informed the veteran of what 
evidence was required to substantiate his claim of service 
connection for a left hip disorder.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  The VCAA letter requested the veteran to provide 
any evidence in his possession and he was informed that it 
was ultimately his responsibility to ensure that VA received 
any evidence not in the possession of the Federal government.  

The Board acknowledges that these VCAA requirements were 
fulfilled subsequently to the initial unfavorable decision.  
The Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in March 2007 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Furthermore, the letter did not inform the veteran of the 
disability rating and effective date.  The lack of notice 
with respect to those elements in the aforementioned VCAA 
notice letter is harmless error as the claim is being denied 
and, consequently, no disability rating or effective date 
will be assigned.  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal as the timing error and the lack of 
notice for information on the disability rating and effective 
date did not affect the essential fairness of the 
adjudication.  Therefore, the Board finds that the 
requirements of VCAA regarding the duty to notify have been 
met for the service connection claim and that VA has no 
further duty prior to Board adjudication.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  Vazquez-Flores at 43-44. 

A January 2007 VCAA letter informed the veteran of his and 
VA's respective duties for obtaining evidence.  The VCAA 
letter requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  In this case, a 
higher rating under the diagnostic code for which the veteran 
was initially service connected will be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability.  The veteran was informed of the necessity 
of providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  The veteran was also informed of pertinent 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  The Board observes that the VCAA 
requirements were fulfilled subsequently to the initial 
unfavorable decision.  The Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in March 2007 
after the notice was provided.  Prickett, 20 Vet. App. at 
376.

The Board also notes that the VCAA notice did not notify the 
veteran that he should provide evidence of how the worsening 
or increase in severity of his disability has affected his 
employment or daily life.  However, the Board finds that this 
notice error did not affect the essential fairness of the 
adjudication because the veteran demonstrated that he had 
actual knowledge of the information that was not provided in 
the January 2007 VCAA notice.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008) ("Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  The veteran 
asserted in his June 2004 and February 2007 VA examinations 
that he works for the post office and his left knee 
disability makes it painful for him to carry mailbags and to 
use a forklift.  The veteran was a supervisor, which required 
a lot of walking, and he had to switch to a forklift job to 
alleviate the pain in his left knee.  The veteran provided a 
statement from his supervisor that detailed how the veteran's 
disability has affected his ability to perform at work.  He 
gave information on how his left knee disability has affected 
his daily life.  In the June 2004 VA examination, he stated 
that due to left knee pain, he is unable to play sports or 
play with his grandchildren and he has to use a riding mower 
instead of a push mower.  In addition, the veteran asserted 
in the February 2007 VA examination that he occasionally has 
problems tying his shoes.  Accordingly, the Court concludes 
that the record on appeal shows that the appellant had actual 
knowledge of the need to submit medical or lay evidence 
demonstrating the affect that the worsening or increase in 
severity of his left knee disability had on his employment or 
daily life, that he actually submitted such evidence and 
therefore, the above VCAA notice error did not effect the 
essential fairness of the Board's decision.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), Newhouse v. 
Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004), and Vazquez-
Flores, supra.

With regard to the duty to assist, the claims file contains 
service treatment records, private treatment records, and two 
VA examination reports.  With respect to the service 
connection claim for a left hip disorder, the VA provided an 
opinion based on a review of the claims file.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and it concludes that he has not identified 
further available evidence not already of record.  There is 
no other indication in the file that there are additional 
relevant records that have not yet been obtained.  Therefore, 
the Board finds that all relevant facts have been developed 
properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim. 

II.  Merits of the Claim for Increased rating

The veteran filed a claim for an increased rating for his 
service-connected left knee disability in January 2004.  The 
RO denied his claim.  The veteran appeals this decision.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet.App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5261, a noncompensable rating will be assigned for limitation 
of extension of the leg to 5 degrees; a 10 percent rating 
will be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the rating 
code for other impairment of the knee, recurrent subluxation 
or lateral instability is rated as 10 percent disabling if 
slight, 20 percent disabling if moderate, and 30 percent 
disabling if severe.  The words "slight," "moderate" and 
"severe" are not defined in the VA Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "moderate" or "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  
Diagnostic Code 5258 assesses the dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
"locking," pain, and effusion into the joint with a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Diagnostic 
Code 5262 assesses malunion of the tibia and fibula with 
moderate knee or ankle disability with a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 2562.  

The veteran underwent a VA examination in June 2004.  The 
examiner noted that the kneecap was not painful to palpation; 
however, there was mild pain to palpation on the medial 
aspect of the knee, just slightly inferior and medial to the 
patella.  There was no redness, swelling or effusion of the 
left knee.  There was full extension and flexion of the knee.  
Repetitive extension and flexion did worsen the veteran's 
knee pain, but it did not change the range of motion.  There 
was crepitus with extension of the knee.  The ligaments of 
the knee were stable without laxity.  An x-ray of the left 
knee was normal.  

A July 2004 private medical report provided the results of a 
magnetic resonance imaging (MRI) of the veteran's knee.  This 
revealed a horizontal tear through the posterior horn of the 
medial meniscus and patellofemoral joint osteoarthritis with 
cartilaginous loss.  A July 2004 X-ray revealed minimal 
degenerative changes and symptoms of a meniscus tear.   The 
veteran underwent left knee arthroscopy in August 2004.  The 
VA granted the veteran an evaluation of 100 percent between 
August 6, 2004 and October 1, 2004 for convalescence.  

The veteran underwent another VA examination by the same 
physician in February 2007.  The examiner observed that the 
veteran's gait slightly favored the left leg.  The range of 
motion for the veteran's left knee was to zero degrees 
extension and to 130 degrees flexion with pain beginning at 
90 degrees.  The veteran's passive range of motion for 
flexion was zero to 135 degrees.  The examiner reported 
grinding of the left knee; however, he did not observe bumps 
consistent with Osgood-Schlatters disease, crepitus, clicks 
or snaps, instability, patellar abnormality or meniscus 
abnormality.  The February 2007 x-rays of the left knee 
revealed bones of food density with no sign of arthritis, 
joint calcification or soft tissue swelling.

Pursuant to the foregoing evidence, the veteran does not meet 
the rating criteria for a 20 percent disability rating.  As 
stated above, a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees.  Even 
accounting for pain the veteran's flexion of the left knee 
limits his range of motion to 90 degrees.  Accordingly, 
entitlement to an increased rating under Diagnostic Code 5260 
is not warranted.  

Moreover, an increased rating is not warranted under 
Diagnostic Code 5257, as the medical evidence does not 
demonstrate a moderate level of recurrent subluxation or 
lateral instability.  The VA examiner in June 2004 and 
February 2007 observed that the veteran did not have 
instability of the left knee and his ligaments were stable 
without laxity.  The veteran reported to the examiner that he 
wears a knee brace at work, which was prescribed by his 
private physician.  An increased evaluation to 20 percent 
would entail moderate symptomatology.  The Board is of the 
opinion that the left knee disability is not considered 
moderate under Diagnostic Code 5257, because the evidence 
indicates that the veteran's collateral ligaments are intact, 
he has as a slight limping gait, and he is able to carry on 
most normal activities.  Although the veteran reports 
instability and giving way, those manifestations of a left 
knee disability do not appear to be of sufficient frequency 
to constitute a moderate disability picture under Diagnostic 
Code 5257.   

In this case, the veteran is compensated for additional 
functional loss due to pain.  The objective medical evidence 
of record does not show that the veteran has functional loss 
warranting a rating higher than 10 percent.  The medical 
evidence reveals that the veteran has some limitation of 
function of the left knee.  The veteran indicated in the June 
2004 and the February 2007 VA examinations that his left knee 
disability limited the range of motion of his leg due to 
pain, weakness, stiffness and instability in his left knee.  
The Board concludes that the assignment of a 10 percent 
disability rating adequately compensates the veteran for any 
loss of function due to pain, weakness, fatigability, 
incoordination, or pain on movement of a joint.  The veteran 
has a slight limited range of motion for flexion of the left 
knee due to pain, weakness, stiffness and instability, which 
indicates that there is a minimal level of disability of his 
left knee

The Board notes that a staged rating is not applicable in 
this case.  The Board considered the most severe 
manifestations of left knee disability, and a staged rating 
would not serve to benefit the veteran.  Hart, supra.

The Board has considered the applicability of other 
diagnostic codes.  Diagnostic codes 5256, 5258, 5261, and 
5262 are the only other codes for the knee and leg that 
provide a higher rating than 10 percent.  However, the 
veteran does not have ankylosis of the knee, dislocated 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint, limitation of extension or 
impairment of the tibia and fibula.  Accordingly, diagnostic 
codes 5256, 5258, 5261, and 5262 for knee and leg conditions 
are not applicable in this case.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is that a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

There has been no showing that the veteran's service-
connected left knee disability has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
orthopedic disability.  The veteran told the examiner in 
February 2007 that his left knee significantly affects his 
employment as he has decreased mobility and problems with 
lifting and carrying due to the pain.  His left knee disorder 
has also caused increased absenteeism at work.  He reported 
missing about 3 months due to his left hip and knee problems.  
The veteran's supervisor reported that he observed the 
veteran's deteriorate and his work productivity to decrease 
due to his knee disability.  Although the veteran asserted 
that the pain in his left knee caused him to miss work and to 
change positions, he still employed full time and his 
employer is able to accommodate him.  The Board finds that 
the schedular rating criteria for rating the knee contemplate 
the veteran's reported symptomatology.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

As the preponderance of the evidence is against the veteran's 
increased rating claim for a left knee disability, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

III. Merits of the Claim for Service Connection

The veteran filed a service connection claim for a left hip 
disorder secondary to his left knee disability in January 
2004.  The RO denied the claim.  The veteran appeals this 
decision

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

In assessing the veteran's service connection claim for a 
left hip disorder, the Board must determine whether the 
veteran has a current disability.  After a complete review of 
the evidence of record, the Board did not find a current 
diagnosis of a left hip disability.  The Board acknowledges 
that the veteran complained of left hip pain to his 
physician.  In June 2004, the veteran sought treatment for 
hip pain.  The physician noted x-rays for the hip were 
negative and discussed with the veteran stretching and 
management with a nonsteroidal anti-inflammatory drug.  The 
veteran's hip was examined in a February 2007 VA examination.  
X-rays revealed the veteran's left hipbones were of good 
density and there was no sign of an old or acute fracture or 
degenerative change.  The examiner's impression was that the 
veteran has a normal left hip.  Although the medical evidence 
shows that the veteran has left hip pain, the Board finds 
that is not competent evidence of a current left hip 
disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  

The veteran stated that he has left hip problems stemming 
from favoring his left knee.  Lay persons can provide an 
account of observable symptoms, such as in this case the pain 
the veteran feels in his hip.  Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991).  However, lay assertions regarding 
medical matters such as an opinion whether the veteran has a 
current hip disability has no probative value because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the veteran is not 
competent medical evidence and does not prove the veteran has 
a current left hip disability or a relationship between the 
veteran's current hip pain and his service-connected left 
knee disability.  

As the evidence of record does not show a diagnosis of a left 
hip disorder, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

In order to be considered for service connection, a claimant 
must first have a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists).  In the absence of diagnosis of a 
left hip disorder, service connection may not be granted.  
See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  As 
no diagnosis has been shown in this case, the Board concludes 
that service connection for a left hip disorder is not 
warranted.


	(CONTINUED ON NEXT PAGE)

ORDER

1.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent disabling 
is denied.

2.  Entitlement to service connection for a left hip disorder 
secondary to the service-connected residuals of a left knee 
injury is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


